                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION


 JESSE PIERCE, et al.,                            )
                                                  )
                Plaintiffs,                       )
                                                  )
 v.                                               )   Civil Action No.: 3:13-cv-00641-DCP
                                                  )
 WYNDHAM VACATION RESORTS, INC.                   )
 and WYNDHAM VACATION                             )
 OWNERSHIP, INC.,                                 )
                                                  )
                Defendants.                       )


   STATEMENT OF UNDISPUTED FACTS SUPPORTING DEFENDANTS’ MOTION
  FOR SUMMARY JUDGMENT ON THE CLAIMS OF PLAINTIFFS JEREMY SAINE,
                 RACHAEL TAYLOR, AND SEAN JETER


        1.      Plaintiffs Jeremy Saine, Rachael Taylor, and Sean Jeter were time share Sales

 Representatives for Defendants. (ECF No. 1 ¶ 2).

        2.      They have asserted claims for monetary damages against Defendants

 (“Wyndham”) in this case. (ECF No. 1 ¶ 67).

                                      Plaintiff Jeremy Saine

        3.      Opt-in Plaintiff Jeremy Saine (“Saine”) filed a consent form to join this action and

 has been a party to this lawsuit since July 31, 2015. (ECF No. 135-1).

        4.      Saine has had knowledge of his FLSA claims in this case since July 2015 or earlier.

        5.      Saine’s FLSA claims against Wyndham were still being pursued and pending on

 appeal as of December 28, 2018.




Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 1 of 8 PageID #: 18572
        6.      On December 28, 2018, Saine filed for bankruptcy under Chapter 7 in the United

 States Bankruptcy Court for the Eastern District of Tennessee. See Saine Voluntary Petition for

 Bankruptcy, attached hereto as Exhibit A.

        7.      When asked to disclose any lawsuits or court actions to which he had been a party

 within the last year, Saine did not disclose the pending lawsuit against Wyndham. See id., p. 12.

        8.      When asked to disclose if there were “other amounts someone owes you,” including

 any “unpaid wages,” Saine marked “No.” See id., p. 24.

        9.      When asked to disclose if he had any “claims against third parties, whether or not

 you have filed a lawsuit or made a demand for payment,” including “employment disputes,” Saine

 marked “No.” See id., p. 24.

        10.     When asked to disclose if he had any other contingent or unliquidated claims of

 any nature, Saine marked “No.” See id., p. 24.

        11.     Saine declared under penalty of perjury that the information provided in his

 bankruptcy petition and related submissions was true and correct. See id., pp. 6, 17, 52.

        12.     The information submitted with his bankruptcy petition was false because Saine

 failed to disclose his pending claims for unpaid wages and other damages against Wyndham.

        13.     Saine never amended his bankruptcy petition and never disclosed his pending

 claims against Wyndham to the Bankruptcy Court.

        14.     On April 30, 2019, the Bankruptcy Court discharged Saine of his debts. See Saine

 Order of Discharge, attached hereto as Exhibit B.

        15.     Saine’s bankruptcy case was dismissed by text order on May 30, 2019.




                                    2
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 2 of 8 PageID #: 18573
                                       Plaintiff Rachael Taylor

            16.   Plaintiff Rachael Taylor (“Taylor”) filed a consent form to join this action and has

 been a party to this lawsuit since January 13, 2014. (ECF No. 32-1).

            17.   Taylor has had knowledge of her FLSA claims in this case since January 2014 or

 earlier.

            18.   Taylor’s FLSA claims against Wyndham were still being pursued as of January 29,

 2018. In fact, on January 29, 2018, the District Court in this case entered an Order finding that

 Taylor was entitled damages in the amount of 12 hours of overtime per week for her time worked

 during the class period. (ECF No. 427).

            19.   On January 29, 2018, the very same day as the entry of this Court’s order finding

 that she was entitled to damages, Taylor filed for bankruptcy under Chapter 13 in the United States

 Bankruptcy Court for the Eastern District of Tennessee. See Taylor Voluntary Petition for

 Bankruptcy, attached hereto as Exhibit C.

            20.   When asked to disclose any lawsuits or court actions to which she had been a party

 within the last year, Taylor did not disclose the pending lawsuit against Wyndham. See id., p. 11.

            21.   When asked to disclose if there were “other amounts someone owes you,” including

 any “unpaid wages,” Taylor marked “No.” See id., p. 23.

            22.   When asked to disclose if she had any “claims against third parties, whether or not

 you have filed a lawsuit or made a demand for payment,” including “employment disputes,” Taylor

 marked “No.” See id., p. 23.

            23.   When asked to disclose if she had any other contingent or unliquidated claims of

 any nature, Taylor marked “No.” See id., p. 23.




                                    3
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 3 of 8 PageID #: 18574
        24.     Taylor declared under penalty of perjury that the information provided in her

 bankruptcy petition and related submissions was true and correct. See id., pp. 6, 16, 46.

        25.     The information submitted with her bankruptcy petition was false because Taylor

 failed to disclose her pending claims for unpaid wages and other damages against Wyndham.

        26.     On January 29, 2018, Taylor filed a Chapter 13 plan. Exhibit D.

        27.     On January 30, 2018, the Bankruptcy Court ordered Taylor to begin making

 payments under her Chapter 13 plan and ordered Taylor to attend the meeting of the creditors.

 Exhibit E.

        28.     On March 19, 2018, Taylor submitted amended bankruptcy schedules. Exhibit F.

 However, she continued to represent that she was not owed any unpaid wages, she did not have

 any claims or lawsuits against third parties (including employment disputes), and did not have any

 contingent and unliquidated claims against Wyndham. See id., p. 7. Taylor made these

 representations under penalty of perjury. Id., p. 11. These representations were false because

 Taylor failed to disclose her pending claims for unpaid wages and other damages against

 Wyndham.

        29.     Taylor did not further amend her bankruptcy petition and schedules and never

 disclosed her pending claims against Wyndham to the Bankruptcy Court.

        30.     On May 11, 2018, Taylor filed an amended Chapter 13 plan. Exhibit G.

        31.     On August 29, 2018, the Bankruptcy Court confirmed Taylor’s Chapter 13 plan.

 Exhibit H.

        32.     On August 6, 2019, Taylor’s bankruptcy case was dismissed. Exhibit I.

        33.     As of August 22, 2019, Taylor’s FLSA claims against Wyndham were still being

 pursued and, in fact, the parties were then engaged in briefing, inter alia, how much Taylor and




                                    4
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 4 of 8 PageID #: 18575
 other class members should be awarded in damages on remand and whether Defendants should be

 granted leave to raise the judicial estoppel against plaintiffs who failed to disclose their FLSA

 claims in bankruptcy. (ECF No. 465).

         34.    On August 22, 2019, Taylor filed a second bankruptcy case under Chapter 13 in the

 United States Bankruptcy Court for the Eastern District of Tennessee. See Taylor Second

 Voluntary Petition for Bankruptcy, attached hereto as Exhibit J.

         35.    When asked to disclose any lawsuits or court actions to which she had been a party

 within the last year, Taylor once again did not disclose the pending lawsuit against Wyndham. See

 id., p. 11.

         36.    When asked to disclose if there were “other amounts someone owes you,” including

 any “unpaid wages,” Taylor marked “No.” See id., p. 23.

         37.    When asked to disclose if she had any “claims against third parties, whether or not

 you have filed a lawsuit or made a demand for payment,” including “employment disputes,” Taylor

 marked “No.” See id., p. 23.

         38.    When asked to disclose if she had any other contingent or unliquidated claims of

 any nature, Taylor did not disclose her claims against Wyndham. See id., p. 23.

         39.    Taylor declared under penalty of perjury that the information provided in her

 bankruptcy petition and related submissions was true and correct. See id., pp. 6, 16, 59.

         40.    The information submitted with her second bankruptcy petition was false because

 Taylor failed to disclose her pending claims for unpaid wages and other damages against

 Wyndham.

         41.    Taylor never amended her second bankruptcy petition and never disclosed her

 pending claims against Wyndham to the Bankruptcy Court.




                                    5
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 5 of 8 PageID #: 18576
            42.   On August 22, 2019, Taylor filed a Chapter 13 plan. Exhibit K.

            43.   On August 23, 2019, the Bankruptcy Court ordered Taylor to begin making

 payments under her Chapter 13 plan and ordered Taylor to attend the meeting of the creditors.

 Exhibit L.

            44.   On October 3, 2019, Taylor appeared at the meeting of the creditors.

            45.   On October 3, 2019, the Chapter 13 Trustee objected to confirmation of Taylor’s

 plan because it was not proposed in good faith, did not provide for payment of all disposable

 income, was not feasible, and the petition was not filed in good faith. Exhibit M.

            46.   On October 16, 2019, the Bankruptcy Court scheduled a hearing on confirmation

 of the plan and ordered Taylor to remain current on all plan payments in the interim. Exhibit N.

            47.   On December 11, 2019, Taylor’s bankruptcy case was dismissed. Exhibit O.

                                              Plaintiff Sean Jeter

            48.   Opt-in Plaintiff Sean Jeter (“Jeter”) filed a consent form to join this action and has

 been a party to this lawsuit since October 23, 2013. (ECF No. 1-3).

            49.   Jeter has had knowledge of his FLSA claims in this case since October 2013 or

 earlier.

            50.   Jeter’s FLSA claims against Wyndham were still pending and being pursued as of

 May 20, 2014.

            51.   On May 20, 2014, Jeter filed for bankruptcy under Chapter 7 in the United States

 Bankruptcy Court for the Eastern District of Tennessee. See Jeter Voluntary Petition for

 Bankruptcy, attached hereto as Exhibit P.

            52.   When asked to disclose all lawsuits to which he had been a party within the last

 year, Jeter marked: “None.” See id., p. 11.




                                    6
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 6 of 8 PageID #: 18577
        53.     When asked to disclose if he had any other contingent or unliquidated claims of

 any nature, Jeter marked “None.” See id., p. 22.

        54.     Jeter declared under penalty of perjury that the information provided in his

 bankruptcy petition and related submissions was true and correct. See id., pp. 3, 17, 54.

        55.     The information submitted with his bankruptcy petition was false because Jeter

 failed to disclose his pending claims for unpaid wages and other damages against Wyndham.

        56.     Jeter never amended his bankruptcy petition and never disclosed his pending claims

 against Wyndham to the Bankruptcy Court.

        57.     On September 8, 2014, the Bankruptcy Court discharged Jeter of his debts. See

 Jeter Order of Discharge, attached hereto as Exhibit Q.

        58.     Jeter’s bankruptcy case was dismissed by text order on October 16, 2014.



                                              Respectfully submitted,

                                               s/ Craig A. Cowart
                                              Craig A. Cowart (TN Bar No. 017316)
                                              Colby S. Morgan, Jr. (TN Bar No. 005556)
                                              JACKSON LEWIS P.C.
                                              999 Shady Grove Rd., Suite 110
                                              Memphis, TN 38120
                                              (901) 462-2600
                                              Email: craig.cowart@jacksonlewis.com
                                                      colby.morgan@jacksonlewis.com

                                              D. Christopher Lauderdale (Admitted Pro Hac Vice)
                                              JACKSON LEWIS P.C.
                                              15 South Main Street, Suite 700
                                              Greenville, SC 29601
                                              Email: christopher.lauderdale@jacksonlewis.com




                                    7
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 7 of 8 PageID #: 18578
                                            Peter M. Wendzel (Admitted Pro Hac Vice)
                                            JACKSON LEWIS P.C.
                                            390 N. Orange Avenue, Suite 1285
                                            Orlando, FL 32801
                                            Email: peter.wendzel@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

         I hereby certify that I have this 23rd day of February, 2021, electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system, which will automatically send an
 electronic notification of such filing to the following:

                             Martin D. Holmes (TN Bar No. 012122)
                             Peter F. Klett (TN Bar No. 012688)
                             M. Reid Estes, Jr. (TN Bar No. 009043)
                             Autumn L. Gentry (TN Bar No. 20766)
                             DICKINSON WRIGHT PLLC
                             424 Church Street, Suite 800
                             Nashville, TN 37219
                             Email: mdholmes@dickinsonwright.com
                                     pklett@dickinsonwright.com
                                     restes@dickinsonwright.com
                                     agentry@dickinsonwright.com

                             ATTORNEYS FOR PLAINTIFFS
                             Opt-in Plaintiffs and Collective Class


                                                   s/ Craig A. Cowart
                                                   Attorney for Defendants




 4835-4418-7357, v. 1




                                    8
Case 3:13-cv-00641-CCS Document 482 Filed 02/23/21 Page 8 of 8 PageID #: 18579
